
	
		III
		110th CONGRESS
		2d Session
		S. RES. 550
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2008
			Mr. Biden (for himself,
			 Mr. Lugar, Mr.
			 Martinez, Mr. Kerry,
			 Mr. Casey, Mr.
			 Smith, and Mr. Lieberman)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 20, 2008
			Reported by Mr. Biden,
			 without amendment
		
		
			June 3, 2008
			Considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding provocative and dangerous statements made by the Government of the
		  Russian Federation that undermine the territorial integrity of the Republic of
		  Georgia. 
	
	
		Whereas, since 1993, the territorial integrity of the
			 Republic of Georgia has been reaffirmed by the international community and 32
			 United Nations Security Council resolutions;
		Whereas the Government of the Republic of Georgia has
			 pursued with good faith the peaceful resolution of territorial conflicts in the
			 regions of Abkhazia and South Ossetia since the end of hostilities in
			 1993;
		Whereas President of Georgia Mikheil Saakashvili has
			 offered a clear plan for resolving the conflict in Abkhazia and securing
			 legitimate interests of the Abkhaz and South Ossetian people within a unified
			 Georgia;
		Whereas, for several years, the Government of Russia has
			 engaged in an ongoing process of usurping the sovereignty of Georgia in
			 Abkhazia and South Ossetia by awarding subsidies, the right to vote in
			 elections in Russia, and Russian passports to people living in those
			 regions;
		Whereas the announcement of the Government of the Russian
			 Federation that it will establish official ties with the
			 breakaway regions of Abkhazia and South Ossetia and further involve itself in
			 aspects of their government appears to be a thinly veiled attempt at
			 annexation;
		Whereas the statements and counter-productive behavior of
			 the Government of the Russian Federation in these regions has undermined the
			 peace and security of those regions, the Republic of Georgia, and the region as
			 a whole; and
		Whereas the consistent effort to undermine the sovereignty
			 of a neighbor is incompatible with the role of the Russian Federation as one of
			 the world’s leading powers and is inconsistent with the commitments to
			 international peacekeeping made by the Government of the Russian Federation:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)condemns recent
			 decisions made by the Government of the Russian Federation to establish
			 official ties with the breakaway regions of Abkhazia and South
			 Ossetia, a process that further impedes reconciliation between those regions
			 and the Government of Georgia and violates the sovereignty of the Republic of
			 Georgia and the commitments of the Government of the Russian Federation to
			 international peacekeeping;
			(2)calls upon the
			 Government of the Russian Federation to disavow this policy, which gives the
			 appearance of being motivated by an appetite for annexation;
			(3)affirms that the
			 restoration of the territorial integrity of the Republic of Georgia is in the
			 interest of all who seek peace and stability in the region;
			(4)urges all parties
			 to the conflicts in the Republic of Georgia and governments around the world to
			 eschew rhetoric that escalates tensions and undermines efforts to negotiate a
			 settlement to the conflicts; and
			(5)commends the
			 Government of Georgia for acting with restraint in the face of serious
			 provocation.
			
